
	
		II
		112th CONGRESS
		1st Session
		S. 2004
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2011
			Mr. Udall of New Mexico
			 (for himself, Mr. Bingaman,
			 Mr. Inouye, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To grant the Congressional Gold Medal to the troops who
		  defended Bataan during World War II. 
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Within hours
			 after the attacks on Pearl Harbor, Hawaii, the Imperial Japanese forces
			 launched an attack on the Philippines, cutting off vital lines of communication
			 to United States and Filipino troops assigned to the United States Army Forces
			 in the Far East under the command of General Douglas MacArthur.
			(2)On December 8th,
			 1941, the 200th Coast Artillery Regiment, successors to the New Mexico National
			 Guardsmen who made up part of the famed Rough Riders of the
			 Spanish-American War, were the first to fire.
			(3)Despite being cut
			 off from supply lines and reinforcements, the United States and Philippine
			 Forces quickly executed a plan to delay the Japanese invasion and defend the
			 Philippines against the Japanese invasion.
			(4)By April 1942,
			 troops from the United States and the Philippines had bravely and staunchly
			 fought off enemy attacks in Bataan for more than 4 months under strenuous
			 conditions that resulted in widespread starvation and disease.
			(5)By maintaining
			 their position and engaging the enemy for as long as they did, the troops at
			 Bataan were able to redefine the momentum of the war, delaying the Japanese
			 timetable to take control of the southeast Pacific for needed war materials.
			 Because of the Bataan defenders' heroic actions, United States and Allied
			 forces throughout the Pacific had time to regroup and prepare for the
			 successful liberation of the Pacific and the Philippines.
			(6)On April 9, 1942,
			 Major General Edward King, his troops suffering from starvation and a lack of
			 supplies, surrendered the soldiers from the United States and the Philippines
			 into enemy hands.
			(7)Over the next
			 week, troops from the United States and the Philippines were taken prisoner and
			 forced to march 65 miles without any food, water, or medical care in what came
			 to be known as the Bataan Death March.
			(8)During this
			 forced march, thousands of soldiers died, either from starvation, lack of
			 medical care, sheer exhaustion, or abuse by their captors.
			(9)Conditions at the
			 prisoner of war camps were appalling, leading to increased disease and
			 malnutrition among the prisoners.
			(10)The prisoners at
			 Camp O'Donnell would die at a rate of nearly 400 per day because of its poor
			 conditions.
			(11)On June 6, 1942,
			 the prisoners from the United States were transferred to Camp Cabanatuan, north
			 of Camp O'Donnell.
			(12)Nearly 26,000 of
			 the 50,000 Filipino Prisoners of War died at Camp O’Donnell, and survivors were
			 gradually paroled from September through December 1942.
			(13)Between
			 September of 1942 and December of 1944, American prisoners of war who survived
			 the horrific death march were shipped north for forced labor aboard hell
			 ships and succumbed in great numbers because of the abysmal conditions.
			 Many of the ships were mistakenly targeted by allied Naval forces because the
			 Japanese military convoys were not properly labeled as carrying prisoners of
			 war. The sinking of the Arisan Maru alone, claimed nearly 1,800 American
			 lives.
			(14)The prisoners
			 who remained in the camps suffered from continued mistreatment, malnutrition,
			 lack of medical care, and horrific conditions until they were liberated in
			 1945.
			(15)The veterans of
			 Bataan represented the best of America and the Philippines. They hailed from
			 diverse locales across both countries and represented a true diversity of
			 Americans.
			(16)Over the
			 subsequent decades, these prisoners formed support groups, were honored in
			 local and State memorials, and told their story to all people of the United
			 States.
			(17)The United
			 States Navy has continued to honor their history and stories by naming 2 ships
			 after the battle including 1 ship still in service, USS Bataan (LHD–5), in
			 memory of their valor and honorable resistance against Imperial Japanese
			 forces.
			(18)Many of the
			 survivors of Bataan have now passed away, and those who remain continue to tell
			 their story.
			(19)The people of
			 the United States and the Philippines are forever indebted to these men
			 for—
				(A)the courage and
			 tenacity they demonstrated during the first 4 months of World War II fighting
			 against enemy soldiers; and
				(B)the perseverance
			 they demonstrated during 3 years of capture, imprisonment, and atrocious
			 conditions, while maintaining dignity, honor, patriotism, and loyalty.
				2.Congressional
			 gold medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a single gold medal of appropriate design
			 in honor of the troops from the United States and the Philippines who defended
			 Bataan and were subsequently prisoners of war, collectively, in recognition of
			 their personal sacrifice and service to their country during World War
			 II.
			(b)Design and
			 strikingFor purposes of the award under subsection (a), the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 generalFollowing the award of the gold medal in honor of the
			 defenders and prisoners of war at Bataan under subsection (a), the gold medal
			 shall be given to the Smithsonian Institution, where it shall be displayed as
			 appropriate and made available for research.
				(2)Sense of the
			 congressIt is the sense of the Congress that the Smithsonian
			 Institution should make the gold medal received under paragraph (1) available
			 for display at other locations, particularly such locations as are associated
			 with the prisoners of war at Bataan.
				3.Duplicate
			 medals
			(a)Striking of
			 duplicatesUnder such regulations as the Secretary may prescribe,
			 the Secretary may strike duplicates in bronze of the gold medal struck under
			 section 2.
			(b)Selling of
			 duplicatesThe Secretary may sell such duplicates under
			 subsection (a) at a price sufficient to cover the costs of such duplicates,
			 including labor, materials, dies, use of machinery, and overhead
			 expenses.
			4.National
			 medalsMedals struck pursuant
			 to this Act are National medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization
			 of appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to
			 pay for the cost of the medal authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
